The information filed in the county court of Woods county November 5, 1925, charges that in said county, on the 24th day of September, 1925, Tom Thornhill sold and delivered to one B.E. Slagle, intoxicating liquor, to wit, whisky.
On the trial he was found guilty, and in accordance with the verdict of the jury was sentenced to pay a fine of $50 and to be confined in the county jail for 30 days. To reverse the judgment, he appeals and assigns numerous errors.
The state relied for this conviction on the testimony of one B.E. Slagle, to the effect that he had lived in Carmen, Alfalfa county, Okla., for about 5 years at that time; that he was not acquainted with the defendant, Thornhill, but on the 24th day of September he was pointed out to him in the town of Waynoka; that later that day he met Thornhill and asked him in regard to buying some whisky from him; that he told him he was from Oklahoma City or Enid or some other place, he doesn't remember; that Thornhill told him he did not know whether he could get him any liquor or not, but he would look around and see; he told Thornhill he would be at the hotel, that he went to the hotel, and in probably 30 minutes Thornhill drove to the hotel and delivered a pint of liquor to witness, at witness' room; that no other person was present at the time the liquor was delivered, nor was any one present and heard the alleged conversation *Page 278 
between witness and Thornhill; that he gave Thornhill two silver dollars for the liquor; that at the time he was doing undercover work for the city officials of the town of Waynoka, to apprehend bootleggers; that the German restaurant keeper pointed out Thornhill and others to him as people he thought were selling liquor.
As a witness in his own behalf, the defendant testified that he heard B.E. Slagle testify in Enid that he was a professional spotter or undercover man,and heard him so testify in three or four cases; that the next time he saw him was in Lawrence's cafe, in Waynoka, and the boys began rawhiding him about being a spotter, and Slagle just sneaked away; that he never sold Slagle any liquor of any kind.
Tony Lawrence, the German restaurant keeper referred to by Slagle as the person who pointed out Thornhill to him, testified that he never pointed out any person whatsoever to Slagle, that Slagle came into his restaurant and represented himself to him as Albert Johnson, demonstrator of an invention for Ford cars, and that Slagle gave him a drink of whisky and then asked him if he knew where he (Slagle) could get any liquor.
Twelve witnesses testified that they lived at Carmen and in that neighborhood and knew the general reputation of the witness Slagle in and around that community, and each testified that his general reputation for truth and veracity in the community where he resided was bad.
Upon an examination of the record, we are convinced that the trial court erred in refusing to grant the motion for a new trial on the ground that the verdict was contrary to the evidence.
The judgment of the lower court is therefore reversed.
EDWARDS and DAVENPORT, JJ., concur. *Page 279